DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 5/27/2022.
Applicant's election with traverse of treating VaSIRs and ISG15/IL16 in the reply filed on 8/03/2020 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
 Claims 33, 38, 41, and 43-48, 53-56 are pending.  Claims 1-32, 34-37, 39-40, 42, 49-52 are cancelled.
Claims 38 and 41 have been withdrawn as being drawn to a nonelected combination of biomarkers.
The following rejections are maintained with response to arguments following. 
This action is FINAL.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33, 43-48, 53-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to treating a VaSIRS in any mammalian subject based upon the determination of an indicator which encompasses measuring expression in ISG15 and IL16, determining a ratio of concentrations and determining the indicator based upon the levels be indicative of likelihood of VaSIRS.  The claims are limited to correlation of increased likelihood of the presence of VaSIRS “relative to a predetermined cut off value”.  
The claims are limited to ratios which provide a likelihood of VaSIRs which are determined based upon a predetermined threshold. “relative to a predetermined cut off value”.    However, the instant specification has not described these cut off values in a manner that one of skill in the art can determine the species of values which would be encompassed and functionally indicates likelihood of any VaSIRS.  
The specification states that a possible example output form software for a VaSIRS assays provides a report that depends on many factors such as cut off values (para 316).  The specification states that the assay is based on the probability of the patient having a VIR based on historical results and the use of a predetermined cut off using results from clinical studies (para 317).  The specification states that a scale that provides cut off values for historical testing results that separate the conditions of healthy, inSIRs and VaSIRS such that patients with higher score are considered to have more severe VaSIRS (para 317).  
 The specification therefore has only described the cut off value “using results from clinical studies”.  It is not clear what this predetermined cut off would encompass.  It is not clear based on the description in the specification how to determine the threshold.  For example is the threshold species specific, virus specific, or what are the requirements for the clinical studies.  Also does the value change based upon how many clinical studies are used and it is not clear based upon the specification how this effects the comparison.  As such increased expression as compared to one “predetermined cut off threshold” can be different.  It is not clear based upon the specification, therefore, which of these expression levels provide functional association to the increased likelihood of the presence of VaSIRS as it is unclear the description of “predetermined cut off threshold”.  
   	Accordingly, the specification has not provided the critical elements needed in the structure to predictive functionally.  Therefore the specification lacks written description of “predetermined cut off value” representative of the broadly claimed genus.  
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that “Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.” (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)    
Response to Arguments
The reply traverses the rejection.  A summary of the arguments is set forth below with response to arguments following.  
The reply asserts that the instant specification describes cut off values in a manner one skill in the art to use possible software for VaSIrS assays (p 6).  The reply asserts that the cut off values for historical testing results that separate the conditions of healthy, inSIRs an VaSIRS (p. 6), wherein high scores are considered to have more severe VaSIRs.  The reply asserts that it is well known in thee art how to design cut off values (p. 8).  The reply points to Example 19 that discloses a four blood signature and figure 21 that disease cut offs (p. 8-9).  The reply asserts there are similar approaches that have been described with particular cutoff values depending on the disease (p. 10-11).  
These arguetmsn have been fully reviewed but have not been found persasive.  
 As noted in the response, the skilled artisan would understand that a determination of cut off values can be influences by a range of factors including prevalence of disease in a given population and choice of diagnostic platform (p 11).  The reply appears to assert that the skilled artisan would be able to “easily determine cut off values”.  However, the claims are much broader than a correlation of expression to cutoff values.  The claims are drawn to “biomarker values are measured or derived” and as such it appears that the biomarker values can encompass more that just an expression level of the two genes.  Furthermore, even with regard to the arguments, each of these cut off values would be disease, population, and platform specific.  The specification has not provided which indicators in the claims would indicate a likelihood of presences and it is not clear which values are encompassed by “biomarker value” and which predetermined cut off values would functionally provide likelihood of presence of any VaSIRS.  
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE D SALMON/                Primary Examiner, Art Unit 1634